FINAL ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings were received on 18 July 2019.  These drawings are acceptable.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of in the specification.
The abstract of the disclosure is acceptable.
The title of the invention is acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4 and 5, it is unclear if “an engaging element” refers to the same engaging element previously recited in claim 1, upon which said claims depend, or to a different engaging element.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-6, 9-11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mojonnier (U.S. Patent No. 1,334,109) in view of Staggs (U.S. Patent Application Pub. No. 2012/0010654) as evidenced by Rutledge et al. (U.S. Patent Application Pub. No. 2007/0234511).
Regarding claim 1, Mojonnier discloses a swinging bucket centrifuge (Fig. 1 and 2) comprising: a rotor H comprising at least one mounting end 17, 18, 17a, and/or 18a, and at least one bucket 28 mounted to the at least one mounting end of the rotor, wherein the at least one bucket is mounted to the at least one mounting end of the rotor by at least one clevis pin 27 held in at least one clevis 23 so that the at least one bucket is pivotable about the at least one clevis pin between a resting position and an operational position, wherein a first of the at least one mounting end and the at least one bucket comprises the at least one clevis and a second of the at least one mounting end and the at least one bucket comprises an engaging element 26a/b comprising an engaging element through-hole, wherein the engaging element is arranged between two clevis arms 23 of the at least one clevis, wherein each of said two clevis arms comprises a clevis arm through-hole, wherein the at least one clevis pin is arranged within the two clevis arm through-holes and within the engaging element through hole (Fig. 1-3), but does not explicitly teach wherein materials of the engaging element, the two clevis arms, and the at least one clevis pin allows for swinging of the at least one bucket between the resting position and the operational position without requiring a lubricant.
Staggs teaches a clevis assembly wherein materials of the engaging element 124, the two clevis arms 26, and the at least one clevis pin 72 allow for swinging of the at least one bucket between the resting position and the operational position without requiring a lubricant (paras. [0033], [0037]). Staggs teaches materials such as Nitronic 60 and 17-4 PH stainless steel, which does not require lubrication as known in the art evidenced by Rutledge et al. at para. [0015]. The clevis pin, clevis, and/or engaging element of Mojonnier only differs from the claimed components by the substitution of specified materials, and the substituted materials are taught by Staggs. One of ordinary skill in the art would have readily substituted one known material chosen from a finite list of materials for another, and the results of the substitution would have been predictable and obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since said substitution would have yielded the benefit and predictable result of using wear resistant stainless steel (para. [0033]). Thus, the substitution of the materials of the clevis pin, the clevis and/or an engaging element of Mojonnier with the materials of Staggs (paras. [0033], [0037]); Fig. 3) is no more than the simple substitution of one known element for another or the application of a known technique to a piece of prior art ready for improvement. KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1740-41 (2007).
Regarding claim 4, Mojonnier discloses wherein the clevis 23 is part of the mounting end 17, 18, 17a and/or 18a of the rotor and the bucket 28 comprises an engaging element 26a/b arranged between two clevis arms 23 of the clevis (Fig. 1-3). 
Regarding claim 5, Mojonnier does not disclose wherein the mounting end of the rotor comprises an engaging element arranged between two clevis arms of the clevis which is part of the bucket. However, it has been held that a "reversal of parts” is an obvious modification. In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) (Prior art disclosed a clock fixed to the stationary steering wheel column of an automobile while the gear for winding the clock moves with steering wheel; mere reversal of such movement, so the clock moves with wheel, was held to be an obvious modification.). See MPEP § 2144. In this case, it would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the centrifuge of Mojonnier to provide the engaging element on the mounting end of the rotor and the two clevis arms on the bucket to achieve the same expected result of mounting the bucket on the mounting end of the rotor (Fig. 1-3).
Regarding claim 6, Mojonnier discloses wherein the at least one bucket comprises two buckets 28, wherein the at least one mounting end comprising a first mounting end and a second mounting end 17, 18, 17a, and/or 18a, wherein the at least one clevis pin comprises a first clevis pin and a second clevis pin 27, and wherein the at least one clevis comprises a first clevis and a second clevis 23, wherein the two buckets are arranged at, with respect to an axis of rotation, opposite ends of the rotor, and wherein a first of the two buckets is mounted to the first mounting end of the rotor by the first clevis pin held in the first clevis and a second of the two buckets is mounted to the second mounting end of the rotor by the second level pin held in the second clevis so that the first of the two buckets is pivotable about the first clevis pin and the second of the two buckets is pivotable about the second clevis pin (Fig. 1-3; page 2 lines 45-102).
Regarding claim 9, Mojonnier does not disclose wherein one of the following is provided from Nitronic 60 material and the other one is provided from 17-4PH type stainless steel: the clevis pin; the clevis and/or the engaging element.
Staggs teaches wherein one of the following is provided from Nitronic 60 material and the other one is provided from 17-4PH type stainless steel: the clevis pin 72; the clevis 26 and/or the engaging element 124 (paras. [0033], [0037]). The clevis pin, clevis, and/or engaging element of Mojonnier only differs from the claimed components by the substitution of specified materials, and the substituted materials are taught by Staggs. One of ordinary skill in the art would have readily substituted one known material chosen from a finite list of materials for another, and the results of the substitution would have been predictable and obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since said substitution would have yielded the benefit and predictable result of using wear resistant stainless steel (para. [0033]). Thus, the substitution of the materials of the clevis pin, the clevis and/or an engaging element of Mojonnier with the materials of Staggs (paras. [0033], [0037]); Fig. 3) is no more than the simple substitution of one known element for another or the application of a known technique to a piece of prior art ready for improvement. KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1740-41 (2007).
Regarding claim 10, Mojonnier discloses wherein the mounting end of the rotor 17, 18, 17a and/or 18a and a mounting portion of the bucket 26a/b are arranged and provided so that an opening into the inside of the bucket is unblocked (Fig. 1 and 2).
Regarding claim 11, Mojonnier discloses wherein the at least one bucket 28 is pivotable about the clevis pin between a resting position and an operational position (Fig. 1), and wherein an abutting side of the bucket 24 abuts a resting side of the rotor 25 in the in the resting position.
Regarding claim 13, Mojonnier discloses wherein the bucket 28 is mounted to the mounting end of the rotor by two clevis pins 27, each clevis pin held in one clevis 23, wherein the two clevis pins are aligned along a pivot axis of the bucket (Fig. 1 and 3).
Regarding claim 14, Mojonnier does not specifically disclose wherein the rotor is adapted to apply an acceleration of 4000G. However, this limitations relate to the manner in which the claimed swinging bucket centrifuge is operated (e.g. the language which recites no further structure, only the speed at which the rotor is). As held in Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987), a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114. Mojonnier thus discloses all of the recited structure irrespective of the manner in which said structure is operated.
Regarding claim 15, Mojonnier discloses a method of providing a swinging bucket centrifuge (Fig. 1 and 2) comprises the steps of: providing a rotor H comprising at least one mounting end 17, 18, 17a and/or 18a, and mounting at least one bucket 28 to the at least one mounting end of the rotor, wherein the at least one bucket is mounted to the at least one mounting end of the rotor by at least one clevis pin 27 held in at least one clevis 23 so that the at least one bucket is pivotable about the at least one clevis pin between a resting position and an operational position (Fig. 1-3; page 2 lines 45-102), wherein a first of the at least one mounting end and the at least one bucket comprises the at least one clevis and a second of the at least one mounting end and the at least one bucket comprises an engaging element 26a/b comprising an engaging element through-hole, wherein the engaging element is arranged between two clevis arms of the at least one clevis, wherein each of said two clevis arms comprises a clevis arm through-hole, wherein the at least one clevis pin is arranged within the two clevis arm through-holes and within the engaging element through hole (Fig. 1-3), but does not explicitly disclose wherein materials of the engaging element, the two clevis arms, and the at least one clevis pin allow for swinging of the at least one bucket between the resting position and the operational position without a lubricant
Staggs teaches a clevis assembly wherein materials of the engaging element 124, the two clevis arms 26, and the at least one clevis pin 72 allow for swinging of the at least one bucket between the resting position and the operational position without requiring a lubricant (paras. [0033], [0037]). Staggs teaches materials such as Nitronic 60 and 17-4 PH stainless steel, which does not require lubrication as known in the art evidenced by Rutledge et al. at para. [0015]. The clevis pin, clevis, and/or engaging element of Mojonnier only differs from the claimed components by the substitution of specified materials, and the substituted materials are taught by Staggs. One of ordinary skill in the art would have readily substituted one known material chosen from a finite list of materials for another, and the results of the substitution would have been predictable and obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since said substitution would have yielded the benefit and predictable result of using wear resistant stainless steel (para. [0033]). Thus, the substitution of the materials of the clevis pin, the clevis and/or an engaging element of Mojonnier with the materials of Staggs (paras. [0033], [0037]); Fig. 3) is no more than the simple substitution of one known element for another or the application of a known technique to a piece of prior art ready for improvement. KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1740-41 (2007).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mojonnier (U.S. Patent No. 1,334,109) in view of Staggs (U.S. Patent Application Pub. No. 2012/0010654) as evidenced by Rutledge et al. (U.S. Patent Application Pub. No. 2007/0234511), as applied to claim 1 above, and further in view of Wright (U.S. Patent No. 4,141,489).
Regarding claim 3, modified Mojonnier does not disclose wherein the engaging element through-hole or each of the clevis arm through-holes that are located on the at least one bucket comprises an elongated cross section extending in a vertical direction when the at least one bucket is in the resting position.
Wright discloses wherein the engaging element through-hole 28 or each of the clevis arm through-holes that are located on the at least one bucket comprises an elongated cross section extending in a vertical direction when the at least one bucket is in the resting position (Fig. 1). It would have been obvious for one having ordinary skill in the art to have provided the centrifuge of modified Mojonnier with the through hole of Wright for the purpose of pivotally connecting each of the carriers to the rotor (col. 2 lines 43-58).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mojonnier (U.S. Patent No. 1,334,109) in view of Staggs (U.S. Patent Application Pub. No. 2012/0010654) as evidenced by Rutledge et al. (U.S. Patent Application Pub. No. 2007/0234511), as applied to claim 1 above, and further in view of Howell (U.S. Patent No. 5,851,170).
Regarding claim 7, Mojonnier does not disclose wherein the clevis pin is held in operating position by a retainer.
Howell discloses wherein the trunnion guide pin 94 is held in operating position by a retainer 114. It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the centrifuge of Mojonnier with the retainer taught by Howell for the purpose of having each bucket in the freely swinging position (Fig. 2; col. 3 lines 63-65).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mojonnier (U.S. Patent No. 1,334,109) in view of Staggs (U.S. Patent Application Pub. No. 2012/0010654) as evidenced by Rutledge et al. (U.S. Patent Application Pub. No. 2007/0234511), as applied to claim 1 above, and further in view of Moffat et al. (U.S. Patent Application Pub. No. 2019/0285112).
Regarding claim 8, Mojonnier does not disclose wherein the clevis pin is implemented as a sex bolt pin.
The clevis pin of Mojonnier only differs from the claimed clevis pin by the substitution of the sex bolt pin, and the substituted components and its functions were known in the art as taught by Moffat et al. One of ordinary skill in the art would have readily substituted one known pin chosen from a finite list of pins for another, and the results of the substitution would have been predictable and obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since said substitution would have yielded the benefit and predictable result of pinning the forearm (engaging element) within the clevis. Thus, the substitution of the of the clevis pin of Mojonnier with the sex bolt pin (i.e., interscrew) of Moffat et al. (para. [0050]) is no more than the simple substitution of one known element for another or the application of a known technique to a piece of prior art ready for improvement. KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1740-41 (2007).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mojonnier (U.S. Patent No. 1,334,109) in view of Staggs (U.S. Patent Application Pub. No. 2012/0010654) as evidenced by Rutledge et al. (U.S. Patent Application Pub. No. 2007/0234511), as applied to claim 1 above, and further in view of Matsuda et al. (U.S. Patent Application Pub. No. 2003/0185710).
Regarding claim 12, Mojonnier discloses wherein the at least one bucket is pivotable about the clevis pin between a resting position and an operational position (Fig. 1-3; page 2 lines 45-102), but does not disclose wherein a swing-up angle from the resting position to the operational position is at least 80 degrees. 
Matsuda et al. discloses wherein a swing-up angle from the resting position to the operational position is at least 80 degrees (para. [0076]). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the centrifuge of Mojonnier with the swing-up angle taught by Matsuda et al. for the purpose of centrifugally separating an analyte (Abstract).


Response to Arguments
Applicant’s arguments filed on 15 November 2021 with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUYI S LIU whose telephone number is (571)272-0496. The examiner can normally be reached MON - THURS 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Shuyi S. Liu/Examiner, Art Unit 1774

/Walter D. Griffin/Supervisory Patent Examiner, Art Unit 1774